UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7125


SAVINO BRAXTON,

                    Plaintiff - Appellant,

             v.

DAVID SIMON; EDWARD BURNS; HOME BOX OFFICE, INC., In Their
Individual and Official Capacities,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:20-cv-00094-JKB)


Submitted: December 22, 2020                                Decided: December 29, 2020


Before NIEMEYER, FLOYD, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Savino Braxton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Savino Braxton appeals the district court’s order dismissing his 42 U.S.C. § 1983

complaint under 28 U.S.C. § 1915A(b). We have reviewed the record and find no

reversible error. Accordingly, we deny Braxton’s motion to appoint counsel and affirm for

the reasons stated by the district court. Braxton v. Simon, No. 1:20-cv-00094-JKB (D. Md.

July 15, 2020). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2